52 N.Y.2d 722 (1980)
In the Matter of Allen A. Currier et al., Appellants,
v.
Planning Board of the Town of Huntington, Respondent, and Gerald S. Doyle et al., Intervening Respondents.
Court of Appeals of the State of New York.
Argued November 11, 1980.
Decided December 16, 1980.
Robert R. Caputi and Gary N. Weintraub for appellants.
John M. Duffy, Town Attorney, for respondent.
Eleanor Janosek Doyle, Gerard S. Doyle, Jr., and Gregory J. Battersby for Gerard S. Doyle and another, intervening respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (74 AD2d 872).